DUFOUR, J.
The defendant made a contract with the Metropolitan Building Co., to build for him an appartment house, and, as security for the payment of the *66sub-contract and material men, deposited with tlie company tlie snm of $3,500, in mortgage notes.
Tlie plaintiff, who was one of these sub-contractors, was also employed by Gauche to erect a gallery and a boiler house on Gauche’s premises and he now sues to recover the price.
The defense is that, by agreement of all parties, Gauche was to deposit and did deposit with the building company an amount sufficient to pay Eiley.
There is a conflict of evidence as to whether any such agreement was made, and as to whether the extra work done by Eiley was intended to be covered by the security given.
We do not deem it necessary to a conclusion to discuss the matter.
The record contains the following letter, which, in our judgment, affords the key to the solution of the controversy:
“New Orleans, La., Dec. 12, 1908.
“Mr. W. W. Gauche, City.
“Dear sir. — We beg to advise you that we hold an order upon you of A. L. Eiley for two hundred and ten dollars, due him by you for work and material applied at the Prytania Apartment House. This amount we will deduct from the balance due you by us.
“Yours truly,
“Metropolitan Building Association.”
Eiley admits that he sent the Metropolitan Company an order on Gauche for $210, “to collect and take it for my (Eiley’s) account” and it appears that, at the time, Eiley was indebted to the company, and that the company owed Gauche, a sum in excess of $210.
It is not disputed that Gauche received the letter notifying him of the assignment to the company of Eiley’s claim against him.
*67December 5, 1910.
Rehearing- refused, December 19, 1910.
Where the owner of a claim for money assigns the same to another who notifies the debtor, the assignment is complete. The assignor is divested of his title.
The rights of the parties are fixed by the notice of assignment given by the assignee to the debtor, and the resulting- status cannot be set aside subsequently, except by the consent of all parties in interest
Civil Code, 2613; 12 R. 412; 112 La. 706.
We need not, therefore, concern ourselves with subsequent events or with future possibilities. .
This case ends with the finding that the plaintiff has ceased to be owner of the claim; Gauche is no longer his debtor.
Judgment reversed and plaintiff’s demand rejected at his costs in both courts.